Citation Nr: 1141203	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including anxiety disorder not otherwise specified (NOS).  




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In January 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to provide the Veteran notice required by the Veterans Claims Assistance Act (VCAA).  The AMC provided this notice in a February 2010 letter.  Still further development is required, however, before deciding the claim, so the Board is again remanding the claim to the RO via the AMC.


REMAND

The Veteran attributes his psychiatric disorder, whatever the specific diagnosis, to events that occurred during his tour in Vietnam during the Vietnam War.  In statements submitted in support of his claim, he described a mortar attack and being cut off from the rest of his company.  As a result, he says that he avoids crowds, sits in the backyard when "stuff gets bad," that his wife understands so leaves him alone, and that he works with his son so he does not have to deal with other people, which only make his problems worse.  He alleged in his April 2008 notice of disagreement (NOD) that VA does not get the whole picture of him and his life because the records concerning his service were burned up in St. Louis, an apparent reference to the 1973 fire at the National Personnel Records Center (NPRC), which is a military records repository.  But the records in the file concerning his service appear to be complete; there is no indication of any missing or unaccounted for records.


In his June 2007 claim, the Veteran stated he received treatment for this disorder from a VA facility in the early 1980's.  Additionally, the Veteran's VA treatment records dated July 1999 to October 1999 include lab results dated from 1995 and 1997, indicating he indeed received treatment for some disorder prior to the earliest VA treatment records in the claims file.  The Veteran more recently stated in his May 2008 substantive appeal (on VA Form 9) that the RO had not obtained all of his relevant VA treatment records, particularly those dated since September 2006 concerning his ongoing evaluation and treatment at the local VA Medical Center (VAMC) in Jackson, MS.  Concerning this, the RO since has obtained additional VA treatment records, including some dated from 2007 to 2009, however, it is unclear whether attempts to obtain VA treatment records earlier than September 2006 were made.  Accordingly, these additional records need to be obtained before deciding his appeal inasmuch as the Board has constructive, if not actual, notice of the existence and potential relevance of these additional records.  See 38 C.F.R. § 3.159(c)(2) and (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992)

Further, there remains the question of whether the Veteran's psychiatric disorder and issues are related to his military service as he is alleging.  There is no disputing he has an anxiety disorder.  His VA treatment records from July 1999 through June 2009 show an initial diagnosis of adjustment disorder with anxious mood in July 1999 and subsequent mental evaluations and treatment for this disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating the most fundamental requirement for a service-connection claim is that the Veteran first establish he has the claimed disability, such as in the way of a pertinent diagnosis, because absent proof of current disability, there necessarily cannot be a valid claim because there is no current disability to relate or attribute to his military service).  When initially diagnosed with adjustment disorder with anxious mood during that July 1999 consultation, the evaluating VA clinician additionally indicated that the Veteran had complained that his anxiety had increased as a result of reminders of his Vietnam experiences.  Generally, evidence that is simply information recorded by a medical examiner, unenhanced by any additional comment by that examiner, such as independently affirming the recounted history, does not constitute competent medical evidence to support a claim for service connection.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  But, by the same token, according to the holding in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Board also may not disregard a medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Moreover, the Veteran is competent, even as a layman, to attest to experiencing anxiety and other symptoms since his experiences in Vietnam, indeed, even absent any earlier dated evaluation or treatment for mental health related illness, such as would be reflected in contemporaneous evidence like treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of establishing chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  So the essence of 38 C.F.R. § 3.303(b) is continuous symptoms since service, not necessarily treatment for these symptoms.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See, too, Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of the competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).

Inevitably, the Board will have to assess the Veteran's credibility, not just competency, to determine the ultimate probative value of his lay testimony in relation to the other relevant evidence of record, including in terms of whether he has experienced continuous anxiety, etc., since his experiences in Vietnam as he is alleging.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465. 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).


As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran's service personnel records (SPRs) show overseas service in Vietnam from June 1970 to May 1971.  His DD Form 214 shows he received the Sharpshooters Badge, Vietnam Service Medal with Bronze Service Star, an Overseas Service Bar, and a Vietnam Campaign Medal with 60 Device.  Therefore, while his service treatment records (STRs) do not indicate he had a psychiatric disorder at any time during his military service, there is at least the suggestion he experienced the type of events in Vietnam that have been alleged, especially since these claimed incidents are seemingly consistent with the places, types and circumstances of his service.  See 38 U.S.C.A. § 1154(a) and (b) and 38 C.F.R. § 3.304(d).


Nevertheless, it still has to be shown that his anxiety disorder is a consequence of his military service and, in particular, these claimed events in Vietnam, as opposed to other unrelated factors, to warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  A medical nexus opinion is needed to assist in making this important determination of causation.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain any outstanding VA treatment records since the 1980's, including from the local VAMC in Jackson, Mississippi, regarding any evaluation or treatment the Veteran has received, irrespective of the particular disorder or diagnosis.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Thereafter, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder - including an anxiety disorder NOS, is related or attributable to the Veteran's military service, but especially to the events or incidents he claims occurred during his tour in Vietnam during the Vietnam War.


The term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report having experienced continuous anxiety or other symptoms since service, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of any manifestation during his military service or as a result of his military service in determining whether any current psychiatric disorder may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655(b) (2011).

3.  Then readjudicate this claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


